Per Curiam.
An appeal was taken from an order dismissing an alternative writ of mandamus.
The statute provides that “all proceedings' to procure review by an appellate court of the proceedings of a lower court in cases at law shall be by writ of error, except in cases where certiorari or prohibition shall lie, or where it shall be otherwise expressly provided.” Sec. 1690 Gen. Stats. 1906, Compiled Laws, 1914. -
Mandamus is a proceeding at,,law, and there, is no express provision that a review thereof by an appellate court may be had except by writ of error, or perhaps in exceptional cases by certiorari.
The entry of an appeal is not authorized by law and does not give the appellate court jurisdiction of the subject matter in mandamus proceedings, though the oppos*333ing parties have appeared; and' as it does not appear that a writ of error was duly issued in the cause, the appeal and the cause are dismissed.
Browne, O. J. and Taylor, Whitfield, Ellis and West, J. J., concur.